Citation Nr: 0117858	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for residuals of a 
frostbite injury of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed rating decision dated October 1954, the 
RO denied service connection for frostbite injuries to the 
hands, ears, and feet.

3.  A June 1998 rating decision granted service connection 
for residuals of frostbite of the left foot.

4.  In an unappealed BVA decision dated February 1999, the 
Board denied service connection for residuals of a frostbite 
injury of the right foot. 


CONCLUSIONS OF LAW

1.  The October 1954 rating decision which denied entitlement 
to service connection for frostbite injuries to the hands, 
ears, and feet is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The Board's February 1999 decision denying entitlement to 
service connection for residuals of a frostbite injury of the 
right foot is final.  38 U.S.C.A. §§ 7103(a); 7104(b) (West 
1991); 38 C.F.R. §§ 20.1100, 20.1104 (2000).

3.  The evidence associated with the veteran's claims file 
subsequent to the Board's February 1999 denial is not new and 
material, and the veteran's claim for service connection for 
residuals of a frostbite injury of the right foot is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156(a), 20.1105 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for residuals of a 
frostbite injury of the right foot on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claim, but also sufficient to grant service 
connection.  The Board observes that the veteran's claim of 
entitlement to service connection for residuals of a 
frostbite injury was first considered and denied in an 
October 1954 rating decision.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The veteran's service medical records 
have been obtained and all available VA and private medical 
records have been obtained.  Significantly, the Statement of 
the Case provided to the veteran and his representative 
informed him of the pertinent laws and regulations and the 
evidence necessary to substantiate his claim.  Therefore, the 
Board finds that the VA met its statutory duty to assist and 
the case is ready for appellate review.
In addition, the Board notes that the veteran was scheduled 
for a VA examination in connection with his claim, and that 
the veteran failed to report for the examination due to 
hospitalization.  Nonetheless, the RO endeavored to get the 
veteran a VA examination, and the examination was 
rescheduled.  However, the veteran failed to report for the 
rescheduled VA examination.  Therefore, the Board will 
proceed with appellate review.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").  See also 66 Fed. Reg. 17834 (2001) (where no 
new and material evidence is found, and a claim is not 
reopened, there is no duty to provide a VA examination).

Historically, the veteran's claim of entitlement to service 
connection for residuals of a frostbite injury to the right 
foot was first considered and denied in an October 1954 
rating decision on the basis that there was no evidence of 
residuals of frostbite at separation or upon VA examination.  
The veteran did not file an appeal as to the denied claim, 
and as such, the rating decision became a final decision.  
See 38 U.S.C.A. § 7105(c) (West 1991) (If a Notice of 
Disagreement is not filed within one year of notice of the 
RO's decision, the RO's determination becomes final).  
Subsequent attempts to reopen were denied by various rating 
decisions and Board decisions over the years.  In June 1998, 
service connection was established for residuals of frostbite 
of the left foot on the basis that treatment for frostbite of 
the left foot was shown in service and a May 1998 VA 
examination revealed status post cold injury of the left 
foot.  Most recently, in February 1999, the Board found that 
new and material evidence sufficient to reopen the claim for 
service connection for residuals of a frostbite injury to the 
right foot was not submitted because the veteran failed to 
submit medical evidence of current disabilities of the right 
foot due to a frostbite injury.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (2000).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the veteran's appeal to the United States Court of 
Appeals for Veterans Claims was dismissed.  Therefore, the 
Board's February 1999 decision is final and not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with regard to a claim that was disallowed, the Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.
The Board's February 1999 decision that no new and material 
evidence had been submitted sufficient to reopen his claim 
for service connection for residuals of a frostbite injury of 
the right foot relied upon veteran's failure to submit 
medical evidence of current residuals of a frostbite injury 
to the right foot.  The RO's October 1954 rating decision, 
and the veteran's subsequent attempts to reopen his claim for 
service connection, denied the veteran's claim on the basis 
that there was no current medical evidence of any residuals 
of frostbite injuries.
The evidence associated with the claims file subsequent to 
the Board's February 1999 decision consists of VA medical 
records and a private medical record from Donald Ansert, 
D.P.M.  The VA medical records, dated January 1999 through 
November 1999, are negative for complaints of residuals of a 
frostbite injury or current right foot disability.  The 
private medical record from Dr. Ansert, dated April 2000, 
indicates that the veteran is currently diagnosed with non-
insulin dependent diabetes mellitus with neuropathy and 
hammertoes.
Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence.  While the VA medical records and private 
medical record are new, these records do not demonstrate that 
the veteran has any residuals of a frostbite injury to his 
right foot.  The VA medical records do not show that the 
veteran has a current right foot disability, nor do the 
records indicate any residuals of a frostbite injury of the 
right foot.  Moreover, although the private medical record 
demonstrates that the veteran has non-insulin dependent 
diabetes mellitus with neuropathy and hammertoes, the private 
medical record only reports the veteran's current disability 
and does not provide any evidence to show that the veteran's 
current disabilities are related to his service or that the 
veteran has any residuals of a frostbite injury during 
service.  Accordingly, the Board finds that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for residuals 
of a frostbite injury of the right foot.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for residuals of a frostbite 
injury of the right foot is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

